Citation Nr: 0600526	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-27 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE


Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left knee complaints in service were shown 
to have been acute and transitory as no left knee complaints 
or findings were noted on the physical examination for 
separation from service and clinical evaluation of the 
extremities was normal. 

3.  A chronic disability of the left knee, including 
degenerative joint disease was not shown in service or within 
a year of service and is not shown to be related to service 
or an event of service origin.


CONCLUSION OF LAW

A chronic disability of the left knee was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
the April 2003 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, the duty to obtain records, and the duty to 
obtain examinations or opinions.  

In the information provided to the veteran he was advised of 
the type of evidence which would establish the claim and he 
was afforded time to submit such evidence.  In the April 2003 
notice he was advised of the VA duty to assist to obtain 
evidence and what type of evidence was needed from him.  The 
veteran was provided with a copy of the June 2003 rating 
decision and in his notice of disagreement he identified 
service medical records to support his claim.  In the July 
2003 statement of the case, the RO again reviewed his claim 
and advised the veteran of the evidence which was obtained 
and considered and the basis for denying his claim for 
service connection.  In February 2005, in response to his 
request for information, the Board provided him with copies 
of his service medical records.  Thus, the claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  The April 2003 
notice to the veteran identified a variety of the types of 
evidence that he could submit to support his claim or the VA 
would assist him in obtaining the evidence.  The RO requested 
that he provide sufficient information so the VA could obtain 
records he identified.  He was essentially asked to submit 
any evidence he had that supported his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  The veteran responded in April 2003 
and submitted private medical records and in July 2003 he 
reported treatment in service in November 1964.  These 
service medical records were noted and discussed by the RO in 
the statement of the case which listed the evidence 
considered.  More over, in the statement of the case, the RO 
again notified the veteran of the VCAA and the regulations 
pertinent to his service connection claim, informed him of 
the reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The Board finds that VA's enhanced 
duty to notify under the VCAA has been met. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant case, the initial VCAA 
notification predated adjudication of this claim and the 
veteran's claim was considered again after he had identified 
additional evidence.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The Board notes that there does not appear to be 
any outstanding medical or other records that are relevant to 
this appeal, as the RO has made efforts to develop the record 
and has obtained the veteran's service medical records, VA 
medical records, and a general VA examination conduced in 
September 2002.  While the veteran feels the general medical 
examination conducted in September 2002 is not sufficient, 
and has requested an orthopedic examination, the Board does 
not find that an additional examination is necessary.  Under 
the VCAA, VA is required to provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. 
§ 3.159(c) (4) (2005).  An additional medical examination or 
medical opinion is not necessary in this case as the 
information and evidence of record is sufficient to decide 
the claim.  In this case the veteran had a general medical 
examination in September 2002, prior to filing his claim for 
service connection for his left knee disability.  During that 
examination he described a number of physical problems, but 
made no reference to his left knee and no knee problems were 
identified on examination of his extremities.  His 
extremities were described as having 5/5 strength throughout.  
As will be discussed in further detail below, the Board finds 
that the evidence of record, including the service medical 
records, the 2002 VA examination, private hospital reports 
and VA treatment records, resolves the medical question at 
issue.  While the Board considered the veteran's request for 
an additional VA examination, it finds that the medical 
evidence and VA examination of record are sufficient 
competent medical evidence to decide the claim and an 
additional examination is not necessary.  See 38 C.F.R. 
§ 3.159 (c)(4).  

The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application and by his arguments 
demonstrates he understands what is necessary to substantiate 
his claim.  Therefore, the duty to assist and duty to notify 
as contemplated by applicable provisions, including VCAA, has 
been satisfied.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  VA 
has done everything reasonably possible to assist the 
claimant.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Legal analysis 

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran. 
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, certain chronic diseases such as 
arthritis may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Factual background and analysis.

The veteran is seeking service connection for his left knee 
disability and claims that it is related to a knee injury in 
service during basic training in November 1964.  As will be 
explained, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  

The veteran's knee was normal on entrance into service in 
February 1964.  On November 10, 1964, he was seen for a knee 
sprain.  An Ace bandage was provided and he was returned to 
duty.  He was seen in the clinic the next day and reported an 
injury to his knee the previous day.  He was provided 
crutches.  No specific knee injury or findings were 
described.  On November 14, 1964, he was seen again for the 
same problem.  There was left knee swelling medially with no 
evidence of fracture.  Warm soaks were recommended and an Ace 
bandage was applied.  The impression was left knee sprain and 
he was to remain in the barracks for rest for 48 hours.  Two 
days later, on November 16, 1964, he returned to the clinic 
and it was noted that the knee was greatly improved and he 
was placed on light duty for two days.  No further knee 
complaints are reported.  Two months later, he was seen with 
complaints of a cold.  There were no further complaints 
referable to the knee at this time or during any other clinic 
visits for the remainder of his service.  The service medical 
records are negative for any further complaints or findings 
referable to the knee.  When examined for separation from 
service, two years later, in December 1966, he reported 
"no" to whether he had a "trick" or locked knee.  No knee 
complaints were observed and his extremities were described 
as normal on clinical evaluation.  When seen in February 
1967, just prior to separation, he reported that there had 
been no change in his medical condition.  The Board finds 
this contemporaneous medical evidence to be persuasive that 
his knee complaints in service were acute and had resolved 
without residual pathology.  

Private hospital records dated in 1975, 1978, 1979, and 1980 
from Little Company of Mary Hospital, primarily concern a 
gastrointestinal disorder without any reference to knee 
complaints.  The records do reflect that on a physical 
examination during the 1978 hospitalization, the veteran's 
extremities were described as showing no abnormalities and a 
1980 record notes that the physical examination was 
unremarkable.  It would seem that if the veteran had ongoing 
knee complaints he would have at least commented on them 
during these general medical reviews.  The Board finds these 
medical records dated in 1978 and 1980 support the finding 
that the veteran's knee complaints in service in 1964 had 
resolved.  

The veteran filed a claim for service connection for a number 
of disorders in June 2002 and made no mention of any knee 
problems.  He also submitted May and June 2002 reports from 
St. James Hospital concerning complaints including the back 
and wrist.  There was no reference to any knee complaints or 
problems.  In August 2002, he again wrote in about his 
physical problems without any mention of having knee 
complaints.  This evidence also weighs against the veteran's 
claim of having an ongoing knee disorder from service.  

A general VA examination was conducted in September 2002, 
prior to the veteran filing his claim for his knee.  The 
veteran described having a number of problems from service 
without any reference to a knee disorder.  On examination of 
his extremities there was 5/5 strength throughout with no 
complaints or findings of any knee problem and on a September 
2002 psychiatric examination it was noted that the veteran 
had no disturbance of gait. 

The Board considers this evidence to also weigh against his 
claim of having knee problems since service.  In fact, the 
veteran first identified knee problems from service when seen 
by the VA, on a walk in basis in May 2003, after he filed his 
claim for his knee in March 2003.  He complained of left knee 
pain with radiation for the past 2-3 months.  He reported 
injuring his knee in the military during basic training.  No 
specific injury was described.  X-ray examination revealed 
osteophyte formation with no evidence of bone destruction and 
no evidence of recent fracture.  The impression was mild to 
moderate degenerative joint disease without any reference to 
service.  

Additional VA treatment records confirm the veteran's current 
knee disorder, but there is no competent medical evidence 
relating it to service.  Furthermore, the Board does not find 
that an additional examination is necessary as the veteran's 
complaints in service in 1964 were shown to have resolved 
with no knee complaints or finding at the time of his 
separation in 1967 and with the first post-service knee 
complaints recorded in 2003, more than 30 years after 
service.  The veteran's knee complaints in service in 
November 1964 were shown to have resolved after a few days 
without any further problems during his remaining years of 
his service or at the time of his separation in February 
1967.  Additionally the private hospital records reflect no 
knee complaints on examination in 1978 and 1980 and the 
general VA examination in September 2002 was likewise 
negative for any knee complaints or problems prior to the 
veteran filing his claim in March 2003.  The veteran's 
history reported to the VA in May 2003, after he filed his 
claim for service connection, is accorded less weight because 
it appears that it was provided to the examiner for the 
purpose of supporting his claim and it is apparent he had not 
previously reported having knee problems when he had the 
opportunity during the 2002 examination.  It would seem that 
he would have identified chronic knee problems, if he was 
experiencing them, at that time.  The Board concludes, based 
on the evidence that the veteran's knee complaints in service 
in 1964 resolved without residual disability and are not 
related to the current knee disability first shown present in 
2003, many years after service. 

The Board has also considered the contentions of the veteran 
and, inasmuch as the veteran is offering his own medical 
opinion and diagnoses, notes that the record does not 
indicate that the veteran has any medical expertise.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The Board 
notes that while the veteran is competent to report symptoms, 
he does not have medical expertise.  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.  The veteran's assertions of medical causation 
alone are not probative because lay persons (i.e., persons 
without medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit 
v. Brown, 5 Vet.App. 91 (1993).  In conclusion, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for his left knee 
disorder.  Hence, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 
2096, 2098-2099 (2000); see also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (holding that the VCAA did not 
alter the benefit-of-the doubt doctrine).  Accordingly, the 
appeal is denied.  


ORDER

Entitlement to service connection for a left knee disability 
is denied



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


